DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20110199279) in view of Ou et al. (US 20200106187).
Regarding claim 17:
Shen et al. disclose (in Figs. 1, 3-5, 9, 10 and 15) an antenna apparatus (1100), comprising: antennas (1190), each comprising: a dielectric layer (222), and feeding portions (216) facing each other in pairs across the dielectric layer (222) in two directions (See Fig. 3); and wherein each feeding portion (216) in a pair is configured to receive an electric signal of a same polarization characteristic as another feeding portion in the pair (Para. 0005, Lines 1-2; Para. 0047, Lines 11-17), and each pair of feeding portions (216) is configured to receive an electric signal of a different polarization characteristic from another pair of feeding portions (216) disposed in a different direction across the dielectric layer (222).
Shen et al. is silent on that a signal application unit configured to independently apply wireless communication signals to each antenna, and comprising output ports, wherein each feeding portion is connected to a different output port.
Ou et al. disclose (in Fig. 4) a signal application unit (70) configured to independently apply wireless communication signals to each antenna (82, 86), and comprising output ports (See Figs.), wherein each feeding portion (along 90-93) is connected to a different output port (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the signal application unit as taught by Ou et al. into the device of Shen et al. for the benefit of feeding the antennas (Para. 0032, Lines 1-7).
Regarding claim 18:
Shen et al. disclose (in Fig. 3) each antenna (204), a pair of feeding portions (206-208) is configured to receive an electric signal of a horizontal polarization characteristic (Para. 0037, Lines 2-10), and another pair of feeding portions (210-212) is configured to receive an electric signal of a vertical polarization characteristic (Para. 0037, Lines 2-10).
Regarding claim 19:
Shen et al. is silent on that each feeding portion is configured to independently receive an electric signal from the signal application unit, and a strength of an electric signal in an antenna is the same as a strength of another electric signal in another antenna.
Ou et al. disclose each feeding portion (90-93) is configured to independently receive an electric signal from the signal application unit (70), and a strength of an electric signal in an antenna is the same as a strength of another electric signal in another antenna (Para. 0031, Lines 6-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feeding portions as taught by Ou et al. into the device of Shen et al. for the benefit of providing one or more radiators in a wireless communication system (Para. 0020, Lines 1-3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20110199279) in view of Ou et al. (US 20200106187) as applied to claim 17 and further in view of Jiang et al. (US 20180342789).
Regarding claim 20:
Shen as modified is silent on that an electric device, comprising: a case comprising sides and a lower surface connected to the sides; and the antenna apparatus of claim 17, wherein an antenna and another antenna of the antennas of the antenna apparatus are disposed at a side of the case and at the lower surface of the case, respectively.
Jiang et al. disclose an electric device (in Figs. 19 and 20), comprising: a case (12) comprising sides (12A, 12B and 12E) and a lower surface (12R) connected to the sides (12A, 12B and 12E); and the antenna apparatus (220 and 230), wherein an antenna (220) and another antenna (230) of the antennas of the antenna apparatus (220 and 230) are disposed at a side (12E) of the case and at the lower surface (12R) of the case (12), respectively (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antennas and disposed on the case as taught by Jiang et al. into the modified device of Shen to illustrate that the antennas can be positioned on the electric device case to achieve desired performance levels in a compact device, particularly when the compact device has conductive housing structures (Para. 0003, Lines 8-11).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-8, a combination of limitations that “a first antenna comprising a first feeding portion and a second feeding portion facing each other with a first dielectric layer therebetween, and a third feeding portion and a fourth feeding portion facing each other with the first dielectric layer therebetween; a second antenna comprising a fifth feeding portion and a sixth feeding portion facing each other with a second dielectric layer therebetween, and a seventh feeding portion and an eighth feeding portion facing each other with the second dielectric layer therebetween; and a signal application unit configured to apply a wireless communication signal to the first antenna and the second antenna, and comprising a plurality of output ports.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 10-16, a combination of limitations that “a first antenna disposed at a first side among the sides of the case and comprising a first feeding portion and a second feeding portion configured to receive an electric signal of a first polarization characteristic, and a third feeding portion and a fourth feeding portion configured to receive an electric signal of a second polarization characteristic that is different from the first polarization characteristic; a second antenna disposed at the lower surface of the case and comprising a fifth feeding portion and a sixth feeding portion configured to receive an electric signal of the first polarization characteristic, and a seventh feeding portion and an eighth feeding portion configured to receive an electric signal of the second polarization characteristic; and a signal application unit configured to apply a wireless communication signal to the first antenna and the second antenna, and comprising a plurality of output ports.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, relied upon and considered pertinent to applicant's disclosure and most especially the allowance is listed in PTO-829. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845